Citation Nr: 1710941	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for plantar fibroma of the left foot. 

2.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1972 to May 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that declined to reopen a claim of service connection for a left foot disorder.

In the Veteran's March 2013 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in November 2016, his representative withdrew that request.  

The issue of service connection for a left foot disorder (on de novo review) is addressed in the remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed February 1973 rating decision denied service connection for plantar fibroma of the left foot on the premise that this was a pre-existing disability that had not been aggravated by the Veteran's military service.

2.  Additional evidence since received since the February 1973 rating decision is new and material in that it is not cumulative or redundant of the evidence of record at the time of the February 1973 rating decision and raises a reasonable possibility of substantiating this claim.





CONCLUSIONS OF LAW

1.  The February 1973 rating decision denying service connection for plantar fibroma of the left foot is final and binding.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the issue of service connection for a left foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As the Board's decision to grant the Veteran's petition to reopen the claim for plantar fibroma of the left foot is completely favorable, no further action is required to comply with the duties to notify and assist in the matter.  The Board, however, is remanding the service-connection claim for additional development, rather than immediately readjudicating it de novo on the merits. 

II.  Reopening of the Claim on the Basis of New and Material Evidence

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's appeal regarding the left foot disorder arises out of his contention that this disability had its onset in, was aggravated by, and/or is etiologically related to his active duty service.  

Service connection for a left foot disorder was denied initially by a February 1973 rating decision based essentially on a finding that the disability was not incurred or aggravated in service and in line of duty.  The Veteran did not appeal the February 1973 decision denying his claim, or submit new and material evidence within one year of the decision; therefore, it is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), (b), 3.160(d), 20.1103.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Evidence received since the February 1973 rating decision includes statements from the Veteran and his family members.  These statements are to the effect that although the Veteran had a plantar fibroma on his left foot prior to service, it was surgically removed and, for at least two years, his foot was without any symptoms (including at the time of his January 1972 service entrance examination) until he entered service and the effects of training aggravated his foot condition.  In separate statements, the Veteran also described sustaining a left foot injury in service when he jumped from the back of a 21/2 ton truck.  

The statements from the Veteran and his family members are presumed credible for the purpose of determining whether they is new and material.  As they were not previously submitted, they are new.  They are also material insofar as they provide additional details regarding the Veteran's theory of entitlement.  Accordingly, the Board must conclude that new and material evidence has been submitted to reopen this previously denied and unappealed claim.  38 U.S.C.A. § 5108.  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

The appeal to reopen a claim of service connection for a left foot disorder is granted.


REMAND

The RO denied the Veteran's instant claim of service connection for a left foot disorder on the basis that new and material evidence had not been received to reopen the claim following a prior final denial.  The Board's decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claim of service connection for a left foot disorder on its merits, and he has not waived his right to RO initial consideration, the Board finds that a remand for the RO to adjudicate the Veteran's claim in the first instance is necessary.

Prior to the RO's de novo review of the claim of service connection for a left foot disorder, however, additional development must be completed.  Specifically, the Veteran needs to undergo a VA compensation examination for a medical opinion concerning whether plantar fibroma of his left foot was aggravated by his military service and whether it was related to injury caused in his foot when he jumped from a truck during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  

In this regard, the Veteran's STRs show that at the time of his January 1972 service entrance physical examination, he was noted to have a scar on the bottom of his left foot.  They also show that the Veteran was separated from service in May 1972 after a Medical Board Proceedings determined that he was not medically fit for further military service, in part, because he had a plantar fibroma of the left foot that existed prior to service and was not service aggravated.  

Although the Veteran's January 1972 service entrance physical examination did not reveal a plantar fibroma on his left foot, nor was his history of left foot plantar fibroma noted on that examination report (and instead was noted only in the associated report of medical history), the notation of a scar is sufficient to establish that the Veteran had disorder of the left foot that preexisted his service.  See 38 C.F.R. § 3.304(c) (explaining that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions, like a scar, with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service).  Accordingly, the Veteran is not presumed to have been sound on entrance.  See 38 U.S.C.A. § 1153.  

When a Veteran is not presumed sound on entrance, and 38 U.S.C.A. § 1153 applies, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153 ).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a "preponderance of the evidence," is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. at 131 (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  See also Quirin, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Moreover, in Verdon v. Brown, 8 Vet. App. 539 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398 (1995).

In light of the Veteran's assertions, as well as those from his family members, that his left foot was without symptoms prior to entrance into service, a medical examination for an opinion is necessary to determine whether the Veteran's preexisting left foot disorder underwent an increase in disability during service and, if so, whether there is clear and unmistakable evidence that the increase in disability was due to the natural progression of the disease.  In providing this medical opinion, the examiner should also address the Veteran's contention that he suffered additional injury to the left foot in service after jumping from a truck in service.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate authorities to attempt to obtain any outstanding clinical records at the Ft. Sill, Oklahoma military hospital, between January to May 1972.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would  be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After completing the requested development above, schedule the Veteran for a VA examination for a medical opinion concerning the nature and etiology of the Veteran's current left foot disorder (plantar fibroma and any other disorder diagnosed).  The examination should include all necessary diagnostic testing evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  Based on a comprehensive review of the claims file, an interview of the Veteran, as well as physical examination of the Veteran, the examiner is asked to first clarify all current diagnoses of the Veteran's left foot.  The examiner is then asked to respond to the following questions: 

(A)  Did the Veteran's preexisting left foot plantar fibroma increase in severity during his military service, from January to May 1972?  The examiner must also comment on the Veteran's reported history of injuring his left foot while jumping from a truck in service.

(B)  If the Veteran's left foot plantar fibroma increased in severity during service, was this increase due to the natural progression of the left foot plantar fibroma, and was this increase permanent in nature?  

(C)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has a current left foot disability, distinct from the preexisting left foot plantar fibroma, that had its clinical onset during his period of service, or is otherwise related to such period of service, including to any in-service injury or disease?  The examiner must specifically consider the Veteran's allegation of a possible injury from jumping from a truck while in service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim. If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


